Citation Nr: 0727339	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 20 percent for 
thoracic spine disability, to include a rating in excess of 
10 percent, earlier than April 7, 2004. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from June 
1977 to June 1981 and from July 1981 to July 1985.  The 
veteran had active military service under other than 
honorable conditions from October 1985 to March 1989.  In an 
unappealed March 2003 decision, it was determined the veteran 
was not entitled to VA benefits based on his service from 
October 1985 to March 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The veteran has indicated a desire to apply for service 
connection for depression or dysthymia; as such, this issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD. 

2.  The evidence does not relate the veteran's subclavian 
artery condition to his time in service.

3.  The veteran's current headaches are the result of 
allergies, and not the result of his time in service.

4.  The evidence does not show any limitation of motion of 
the thoracic spine, but an April 2003 VA examination revealed 
a demonstrable deformity of a vertebral body.

5.  Prior to April 2004, the medical evidence did not show 
that the veteran's back disability caused guarding or spasm 
resulting in either an abnormal gait or an abnormal spinal 
contour.  The evidence also did not show limitation of motion 
in the thoracolumbar spine of 60 degrees or less.
 
6.  As of April 2004, the evidence demonstrated that the 
veteran's back disability resulted in an abnormal spinal 
contour.

7.  As of April 2004, the evidence showed that the veteran 
had 70 degrees of forward flexion in his thoracolumbar 
spine.

8.  Bed rest has not been prescribed to treat the veteran 
during the course of his appeal; and no evidence has been 
presented that shows severe intervertebral disc syndrome with 
only intermittent relief.

9.  The evidence does not show any neurologic manifestations 
of the veteran's thoracic spine disability.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  Criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Criteria a rating in excess of 20 percent for thoracic 
spine disability, to include a rating in excess of 10 
percent, earlier than April 7, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DCs) 38 C.F.R. § 4.71a, DCs 
5237, 5243 (2006); 38 C.F.R. § 5285, 5291, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran believes that he has PTSD as a result of his time 
in service.  However, the medical evidence of record fails to 
show that the veteran has ever been diagnosed with PTSD.

Service medical records are void of a diagnosis of PTSD, and 
the veteran was found psychiatrically normal on the 
separation physical following his final period of honorable 
service.

In January 2002, the veteran underwent a PTSD evaluation.  
The doctor reviewed the veteran's childhood, and his military 
record, including the veteran's account of an intense 
encounter with Russian ships while on a rescue mission with 
the Navy.  Nevertheless, the clinical psychologist found that 
the veteran was subthreshold for PTSD, opining that the 
veteran's condition was better captured by a diagnosis of 
dysthymia.  

VA treatment records are also void of a diagnosis of PTSD.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, as the veteran has never been diagnosed 
with PTSD, his claim of entitlement to service connection for 
PTSD is denied.

Heart

The veteran testified that when he entered active duty he had 
a healthy heart, but that upon discharge from the Air Force 
in 1981 he was told that he had a functional heart murmur.  
When asked what his current heart diagnosis was, the veteran 
did not know.  He did note that had had undergone an 
angioscope which indicated that there was damage to the 
subclavian artery, likely from a traumatic injury, and the 
veteran asserted that his only traumatic injury occurred when 
he hurt his back during service.

Service medical records show that the veteran had a normal 
chest x-ray in July 1982 with no evidence of any inflammatory 
disease, and no evidence of chamber enlargement.  The 
veteran's heart was noted to be normal on his separation 
physical in June 1985, and the veteran denied any history of 
heart trouble on the medical history survey completed at time 
of separation from his last period of honorable service.

In January 2004, the veteran was examined and an initial 
impression of traumatic injury to the left subclavian artery 
in 1980 with significant stenosis was rendered.  In February 
2004, the veteran underwent artery bypass surgery.

It is also noted that no heart murmur was noted in a May 2004 
VA treatment record.

The veteran underwent an arterial/venous VA examination in 
November 2004 to determine if there was any relationship 
between his left subclavian stenosis and his service-
connected back injury.  The examiner reviewed the veteran's 
claims file, and examined the veteran.  It was noted that the 
veteran had had a left ceratoid subclavian bypass and 
ultrasound in 2004, which showed mild to moderate plaques.  
The veteran was diagnosed with atherosclerotic disease and 
left subclavian stenosis; however, the examiner opined that 
the stenosis was neither caused by nor a result of his back 
injury.  

While the veteran believes that his current back condition is 
related to his traumatic injury during service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to provide the requisite nexus between his heart condition 
and his time in service.  

While the initial impression by a VA doctor was that the 
veteran's subclavian stenosis was caused by the veteran's 
traumatic injury while in service, this opinion was changed 
following additional review of the veteran's medical history.  
As such the medical evidence fails to link the veteran's 
heart condition to his in-service injury.  Furthermore, 
service medical records from the veteran's last honorable 
period of service found the veteran's heart to be normal, and 
there was no evidence of any heart problem for a number of 
years.  Therefore, the medical evidence fails to relate the 
veteran's heart condition to his time in service, to include 
traumatic injury in service, and the criteria for service 
connection have not been met.  Accordingly, the veteran's 
claim is denied.


Headaches

The veteran testified that he first began getting headaches 
during his tour from 1981 to 1985.  He indicated that the 
flight surgeon gave him medicine to control the pain, and he 
is now taking Tylenol 3 for his back pain and headaches.  The 
veteran indicated that he was unable to afford treatment for 
headaches, and as such, he only began being treated for them 
by VA in 2001.
 
Service medical records reflect some complaints of headaches 
while in service.  For example, in November 1984, the veteran 
complained of headaches in the temporal area for several 
days, and was prescribed pain medication.  Then, in May 1985, 
the veteran was seen for headaches following a biopsy on his 
prostate and bladder.  Several days later, the veteran 
indicated that his headaches were much improved and the 
medical officer indicated that the headaches had resolved.  A 
month later, the veteran again complained of headaches, and 
was diagnosed with tension headaches.  Headaches associated 
with stress were also noted on the veteran's medical history 
survey completed at time of separation from his last period 
of honorable service in June 1985; although headaches were 
not detected by the veteran's accompanying separation 
physical.

The veteran continued to complain about headaches during his 
period of other than honorable service.  

Nevertheless, following service, the veteran's claims file is 
void of any treatment for headaches for a number of years 
until 2001 when a VA treatment record noted that the veteran 
had headaches that occurred with allergies.

The veteran underwent a VA examination in April 2003 to 
determine the etiology of his headaches.  The examiner 
reviewed the veteran's claims file, including the service 
medical records, noting that the veteran had a motorcycle 
accident during service.  The veteran reported having chronic 
headaches since the accident.  However, the examiner noted 
that the veteran had since been diagnosed with food 
allergies, and the veteran indicated that he had a decreased 
number of headaches as long as he avoids certain foods.  The 
examiner noted that the veteran would have headaches once 
every couple months if he failed to follow his diet, but 
there was no treatment aside from the diet.  The veteran was 
diagnosed with intermittent headaches which the examiner 
opined were probably related to allergies.

While the veteran believes that he has a headache disorder 
that is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to provide the 
requisite nexus between his headaches and an event in 
service.  

While the medical evidence demonstrates that the veteran has 
headaches, the evidence fails to connect the periodic 
headaches (occurring only once every several months) to his 
time in service.  Instead, the headaches have been attributed 
to allergies.

Therefore, the criteria for service connection have not been 
met, and the veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran was initially assigned a 10 percent rating for 
his back condition.  This rating was increased to 20 percent 
effective April 7, 2004.

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised.  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

At the time the veteran filed his claim, a 10 percent rating 
was assigned under 38 C.F.R. § 4.71a, DCs 5291 for limitation 
of motion of the dorsal or thoracic spine.  This 10 percent 
rating was the highest schedular rating available under this 
code.

DC 5285 provided that when a disability involved the 
residuals of a fractured vertebra, with no cord involvement, 
and which did not cause abnormal mobility requiring a neck 
brace, the disability should be rated in accordance with 
definite limited motion with 10 percent added if there was a 
demonstrable deformity of a vertebral body.  

Back disabilities could also be rated under 38 C.F.R. 
§ 4.71a, DC 5293 for intervertebral disc syndrome (IVDS); 
with a 10 percent rating assigned for mild IVDS; a 20 percent 
rating assigned for moderate IVDS with recurring attacks; and 
a 40 percent rating assigned for severe IVDS with recurring 
attacks and only intermittent relief.

In September 2002, the criteria for evaluating disc disease 
was revised and in September 2003, all disabilities of the 
spine began to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  This latter change did 
not effect the previous change in evaluating disc disease, 
but for other spine disorders, it provided a 10 percent 
rating when forward flexion of the thoracolumbar spine is 
greater than 60 degrees, but not greater than 85 degrees; 
when the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
when there is muscle spasm, guarding, or localized tenderness 
that does not result in an abnormal gait or abnormal spinal 
contour; or when there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or when there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 
30 degrees or less.  A rating in excess of 40 percent 
requires the presence of unfavorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

As to IVDS, it became rated based on incapacitating episodes 
(periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician).  A 10 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least one week but less than 2 weeks during the past 12 
months; a 20 percent rating is assigned when incapacitating 
episodes have a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; and a 40 percent 
rating is assigned when incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months

Rating in excess of 10 percent earlier than April 7, 2004

Records reflecting back treatment are fairly rare throughout 
the course of the veteran's appeal.  An EMG of the veteran's 
left arm was normal in August 2001, and the doctor indicated 
that he could not identify any peripheral nerve or muscle 
dysfunction to account for the patients complaints of left 
arm numbness.

VA treatment records reflect that the veteran reported for 
treatment in September 2003, complaining of a flare-up of 
back pain following a twisting injury, and the veteran had 
mild tenderness in his thoracic spine.  

At a VA examination in April 2003, the veteran reported 
intermittent mid back pain which radiated down his left arm, 
but the veteran was not receiving any prescription medication 
to treat his back.  The veteran indicated that his back pain 
increased with twisting motions.  However, he had no symptoms 
of weight loss, malaise, dizziness, visual disturbances, or 
bladder or bowel complaints, and he did not need any 
assistance to walk.  No postural abnormality was observed and 
there were no signs of painful motion, spasm or weakness 
during the examination.  The veteran did have decreased 
sensitivity to pin prick in his left arm, forearm, and hand, 
but it did not follow a dermatome distribution pattern.  X-
rays showed minimal loss of two adjacent vertebral bodies.  
The veteran also had full range of motion of the thoracic 
spine and lumbosacral spine.  Deep tendon reflexes were 2+ at 
the ankle and knee.

The evidence does not show any limitation of motion of the 
thoracic spine, and therefore a 10 percent rating is not 
available based on limitation of motion.  X-rays of the 
veteran in 2003 showed minimal loss of two adjacent vertebral 
bodies in the mid thoracic spine, which could be interpreted 
as a deformity of a vertebral body, but this warrants only a 
10 percent rating, and there was no mention of any disc 
disease.  Therefore, a rating in excess of 10 percent is not 
available under the old criteria.

Under the revised criteria, a 20 percent rating is assigned 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  However, 
the April 2003 examination showed no guarding or spasm; and 
the veteran was noted to walk with a normal gait with no 
postural abnormality.  Therefore, a 20 percent rating is not 
available based on this criteria.  

A 20 percent rating is also assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees.  
However, the VA examination in 2003 found that the veteran 
had full range of motion in his lumbosacral spine, and full 
range of motion of the thoracic spine.  Neurologic 
considerations must also be taken into account, however, at 
the veteran's VA examination in April 2003, he had normal 
sensitivity in both legs and feet, and deep tendon reflexes 
were all 2+.  Left upper extremity complaints of decreased 
sensitivity did not follow a dermatome distribution pattern 
and were not attributed to the service connected disorder.  
The evidence of record also failed to show that any bed rest 
was prescribed to treat the veteran's back symptoms.

Therefore, the criteria for a rating in excess of 10 percent 
is not available prior to the April 2004, (when X-rays showed 
that the veteran had scoliosis).

A rating in excess of 20 percent 

The veteran testified that he was having limited motion 
twisting, and he gets pain with any significant lifting.  He 
also asserted that he has difficulty doing anything over his 
head.  Motion to the left side was more reduced than motion 
to the right side.

The veteran underwent a VA examination in August 2005 at 
which x-rays from April 2004 showed minimal scoliosis and 
partial compression fractures of several mid thoracic 
vertebra.  There was also a slight increase in thoracic 
kyphosis, but no other abnormality was seen.  The veteran had 
forward flexion to 70 degrees, backward bending to 30 degrees 
(both motions produced complaints of pain, but no facial 
grimacing).  The veteran was able to rotate 25 degrees to the 
right and 20 to the left and he had side bending to 20 
degrees to the right and left.

Following repetitive motion, the veteran continued to have 
forward flexion to 70 degrees, and the examiner remarked that 
the ranges of motion were not appreciably changed following 
repetitive motion.  There was some pain produced by palpation 
of the dorsal spine, with considerable chronic muscle spasm.

The examiner also noted that x-rays showed the presence of 
degenerative disc disease.

Under the old criteria, as discussed above, a 10 percent 
rating was the highest rating available based on limitation 
of motion of the thoracic spine, with a 10 percent added for 
a demonstrable deformity.  This, however,  yields only a 20 
percent rating.  A rating in excess of 20 percent would be 
available for severe IVDS with recurring attacks and only 
intermittent relief; however, the veteran reported flare-ups 
of pain that occurred only two to three times per month, 
which falls short of only intermittent relief.  As such, the 
evidence does not show symptoms sufficient to satisfy the 
criteria for a rating in excess of 20 percent under the old 
criteria. 

With regard to the revised criteria, the veteran demonstrated 
forward flexion to 70 degrees, which far exceeds the 30 
degree limit required for a rating in excess of 20 percent 
under the new criteria.  There was also no indication that 
the veteran had been prescribed bed rest to treat his back 
disability, and no neurologic complaints were voiced in 
either the treatment records or at the veteran's VA 
examination in 2005.

As such, a rating in excess of 20 percent is not available 
under the new criteria.

Therefore, as the evidence fails to show either that a rating 
in excess of 10 percent is warranted prior to April 2004, or 
that a rating in excess of 20 percent is warranted for the 
veteran's thoracic spine disability thereafter, the veteran's 
claim is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in September 2003, April 2004, and July 2005, which 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above with regard to each issue 
on appeal.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  The 
veteran's claim was also readjudicated by a December 2005 
supplemental statement of the case following completion of 
the notice requirements.

VA treatment records have been obtained, as have service 
medical and personnel records.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.

Service connection for a heart condition is denied.

Service connection for headaches is denied.



A rating in excess of 20 percent for thoracic spine 
disability, to include a rating in excess of 10 percent, 
earlier than April 7, 2004, is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


